Citation Nr: 1207631	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability including a scar of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of service connection for tinnitus and a right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that during the December 2011 hearing, the Veteran noted ringing in his ears since separation from service and asserted his opinion that he has a right knee disability that is causally related to service.  The Board acknowledges that the RO denied service connection for the right knee in a November 2009 rating decision.  The Veteran did not appeal that decision within one year.  Thus the decision became final and the Board does not have jurisdiction over these issues.  Therefore, both service connection for tinnitus and a right knee disability are referred to the AOJ for appropriate action.  

The Board also notes that the Veteran has raised the issue of unemployability.  This issue is only pertinent should the Veteran be service-connected for a disability upon remand.  Should the RO grant any service connected disability, then the RO should also address the issue of whether the Veteran is totally disabled based on individual unemployability due to his service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a psychiatric disorder, specifically PTSD, that is due to service.  Although the Veteran originally claimed service connection for PTSD, the medical evidence also includes diagnoses of interim explosive behavior and major depressive disorder.  Thus, the Board has characterized the issue to reflect a broad definition of the claim and will address service connection for PTSD and service connection for any additional psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran has submitted several alleged stressors relating to service.  First, the Veteran claims that while serving in Germany he was shot at by Czechs and East Germans.  Secondly, the Veteran asserts that he was involved in a car accident after someone loosened the bolts on the drive sprockets of his armored personnel carrier shortly after his friend had died in a similar accident.  Thirdly, he reported the "Meinhoff Richter gang" also known as the Red Army Faction attempted to plant car bombs and IEDs in fire extinguishers in the barracks and he reported being attacked by the Red Army Faction.  The Veteran noted one attack specifically where a terrorist was sent to blow up Air Force radio dishes and he personally captured him.  Fourth, the Veteran reported being on a plane waiting to take off to rescue hostages in Iran, when a helicopter crashed, which caused the mission to be cancelled.  Finally, he claims he was persecuted by a sergeant during service who planted drugs on him and threatened him.  The Veteran also noted that he was wrongly accused of murder.  The RO sent three letters to the Veteran in June 2007, August 2007, and July 2009 in an attempt to obtain more information regarding the Veteran's alleged stressors.  In December 2007, the RO made a formal finding of lack of information required to corroborate a stressor, as the Veteran had not provided enough information or responded to a stressor letter at that time.  The RO made another formal finding of lack of information required to corroborate a stressor in September 2009.  The finding notes that the Veteran responded to the stressor letter in August 2009, but did not provide the specific name of the Veteran's friend who was killed, the specific date of the runway event, or the location of any actual attacks by the Red Army Faction or others.  The Veteran provided very few details in his response.  The RO took all efforts to obtain the needed information without success.

Effective July 13, 2010, 38 C.F.R. § 3.304 (f)  was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 75 Fed. Reg. 39,843  (2010). The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board of Veterans' Appeals  (Board) before July 13, 2010, but not decided by the Board as of that date.  Id.  As such, the Veteran's claim is affected by the amended regulation.

On remand, the RO/AMC should attempt to obtain information relating to Red Army Faction activity in Germany while the Veteran was stationed there.  Specifically, the RO/AMC should attempt to compare activity of the Red Army Faction with the specific times and locations where the Veteran was stationed.  The Veteran's personnel records indicate that he was stationed in Germany from March 1978 to July 1981 and was assigned to B Company, 2nd Battalion, 22nd Infantry.  The RO should obtain all available unit records as well as determine the location of this unit and compare it to any known terrorist activity.  If the Veteran's report of fear of terrorist activity is consistent with the conditions and circumstances of service, then a psychiatric examination and opinion should be obtained.

During the Board hearing in December 2011, the Veteran testified that he saw a chiropractor within a year or two after separation from service related to his back and knee.  The Veteran attempted to obtain those records, but was informed that they could not be obtained without a court order.  The Board acknowledges that a formal request to obtain the records by VA is not equivalent to a court order; however, as the VA is aware the records may be pertinent and may be available, a formal attempt should be made to obtain and associate with the claims file any chiropractic records.  

The Veteran should also be afforded new VA examinations regarding his hearing loss and back claims.  The Veteran was afforded a VA examination for hearing loss in September 2009.  The examiner performed a thorough auditory examination and opined that he was unable to resolve the issue of whether the Veteran's hearing loss is related to his military noise exposure without resorting to mere speculation.  He did not provide a rationale for why an opinion could not be provided.  Similarly, the rationale for the negative opinion regarding the back is inadequate because it did not consider a possible link to service but instead relied on the lack of treatment records in service and the length of time since service.  A new exam and opinion regarding the back should also be obtained.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board therefore finds that the examiners provided inadequate rationales for their opinions regarding hearing loss and a back disability.  Further examination is required before a decision on the merits may be made regarding the Veteran's hearing loss and back claims.
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request information from the Veteran regarding the location, timeframe, and doctor's name for the private chiropractor.  The Veteran should also be asked again to identify any other doctors who have treated his disabilities.  After obtaining the necessary release, the RO/AMC should then obtain copies of any available records and associate the records with the claims file.  All attempts to obtain such records should be documented in the claims file.

2.  The RO/AMC should attempt to compare activity of the Red Army Faction with the specific times and locations where the Veteran was stationed.  The Veteran's personnel records indicate that he was stationed in Germany from March 1978 to July 1981 and was assigned to B Company, 2nd Battalion, 22nd Infantry.  The RO should obtain all available unit records as well as determine the location of this unit and compare it to any known terrorist activity.

3.  If, and only if, the RO/AMC determines that the Veteran's reported stressor related to fear of terrorist activity is consistent with the conditions and circumstances of service, then the Veteran should be provided a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any PTSD.  The examiner should determine if the Veteran has PTSD, and if so, whether it is related to his stressor of fear of terrorist activity.  The examiner should be instructed that only the stressor related to fear of terrorist activity should be considered verified, and should offer an opinion as to whether the verified stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.  A complete rationale for any opinion offered should be provided. 

4.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current hearing loss disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly note any current disability and respond to the following:  

For any current hearing loss, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hearing loss is causally or etiologically related to service, including to his complaints of noise exposure during service.

A complete rationale should be given for any opinion provided.  If the examiner again notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.  

5.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current back disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly note any current disability and if a back disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability is causally or etiologically related to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






